DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action addresses claims 1, 5, 7 and 10-15.  Although claim 1 was amended, the claims remain rejected under 35 USC 103 for substantially the reasons of record over Liang et al. and Cairns et al.  Accordingly, this action is made final.  


Claim Rejections - 35 USC § 103
Claims 1, 5, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 20130295469) in view of Cairns et al (US 20170233250).  
Regarding claims 1, 11, and 13, Liang et al. is directed to a cathode material for a lithium-sulfur battery, the cathode material comprising a composite material comprising a core comprising Li2S and a first shell comprising Li3PS4 ([0086]).  Regarding claim 1, the process of making the composite involves the steps of admixing P2S5, Li2S and a solvent ([0087]), which corresponds to the claimed “preparing” step; a step of drying the admixture, wherein a portion of the Li2S forms particles and a remaining portion of the Li2S and the P2S5 form a coating layer on Li2S core particles (existing as Li2S/P2S5 or Li3PS4); and a step of heat-treating the mixture to form the composite material (see [0091], “solvent may be removed…”, “may include a heat 
Regarding claim 1, Liang appears to disclose a weight ratio of Li2S to P2S5 of about 3.25:1 (76% : 24%, [0087]).  However, it would be obvious to increase the lithium sulfide amount if, for example, more Li2S in the core (positive active material) is desired.   Therefore, the claimed range of 90:10 to 99:1 would be rendered obvious. 
Further regarding claim 1, Liang et al. lists several solvents but indicates that the choice is “not limited to” those listed ([0074]).  However, the reference does not expressly teach that the solvent is 1-propanol, or that 1-propanol does not dissolve Li2S as recited in the claim. 
Cairns is directed to a lithium sulfide-graphene oxide composite for Li/S cells. In [0005], a dispersing solvent can be selected from 1-propanol, among many others.
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the use of a 1-propanol solvent in a process involving Li2S was known in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Furthermore, the recitation that 1-propanol “dissolves only the P2S5 abut does not dissolve 
Modified Liang et al. does not expressly teach the features recited in claims 5, 6, 7, 12, 14 and 15. 
However, in the case of claim 14, an “all-solid” battery is suggested elsewhere in the reference (see, i.e., [0085]).  Accordingly, it would be obvious to use the core-shell compound of Liang et al. in an all-solid battery (that is, containing a solid electrolyte separating the electrodes). 
Regarding claim 15, it is known to use lithium batteries in electric vehicles, as such, this limitation would be rendered obvious.  
Claim 5 recites that the heat-treatment is performed at a temperature of about 200-600C.  Paragraph [0078] of Liang indicates that the heat treatment can be conducted from 110-175C.  It would be obvious to adjust the temperature of Liang (to a higher temperature) to achieve the full conversion described by the reference.  
Regarding claim 7, the reference teaches that the components are “mechanically mixed” with an impeller, paddle, etc ([0044]), which renders obvious the claimed “stirring.”  Regarding the temperature and time recited in claim 7, these are normal process parameters that may be routinely optimized by one skilled in the art.  As such, claim 7 would be rendered obvious. 
Regarding claim 12, the reference teaches that the second shell of the composite can contain 5-70 wt% carbon ([0090]).  The reference further teaches that “therefore, in some embodiments, the carbon content of the composite core shell material may be increased or .    


Response to Arguments

Applicant’s arguments filed December 21, 2020 have been fully considered but they are not persuasive.  Applicants assert that as disclosed in the specification, when the wt% ratio of Li2S and P2S5 is less than about 90:10, the amount of Li2S may not be sufficient and when the wt% ratio of Li2S and P2S5 is greater than about 99:1, the amount of P2S5 compared to Li2S used as the core may not be sufficient to form a coating layer.  Applicants assert that such an advantage is not taught by the cited references.  However, the position is taken that the Liang reference teaches a product that has an Li2S core and a fully formed coating layer comprising Li3PS4 as claimed, and a method of making that product that uses exemplary ratios of 2.75-3.25:1 ([0073], [0088], Fig. 8).  The asserted advantage of Li2S being “sufficient” appears to be met by the disclosure of Liang, because Li2S clearly forms the core of the particle (the instant specification does not appear to provide any guidance as to how much Li2S is actually “sufficient” and for what purpose), and the asserted advantage of forming a sufficient coating .  
In Liang, it would be apparent to a skilled artisan that the starting ratios of the components are changed according to which compound is desired in the coating layer.  A comparison of Fig. 2 to Figs. 6 and 8 shows this:  Fig. 2 uses a 0.75-1.25:1 ratio to obtain Li4P2S7 in the coating and Figs. 6 and 8 use a 2.75-3.25:1 ratio to obtain Li3PS4 in the coating.  
On page 5 of the remarks, Applicants focus their arguments on the embodiment of Fig. 2, which is not as relevant to the claimed invention as the embodiment of Fig. 8.  Furthermore, the position is maintained that it would be obvious to use more Li2S in the starting mixture than disclosed in the second embodiment of Liang to obtain more unreacted Li2S in the resulting core particles, depending on how much Li2S and/or the exact particle size of the Li2S is desired in the positive electrode.  The manipulation of such ratios is seen to involve only routine skill in the art, based on the general teachings of Liang regarding shell layer composition.  In other words, the skilled person could routinely increase the amount of Li2S in the starting reactant mixture of Liang, to obtain more/larger Li2S core particles while still obtaining an Li3PS4 shell as disclosed by Liang.  Liang teaches exemplary ratios as noted above, and importantly does not appear to teach away from using ratios higher or lower than these ratios.  Therefore, the skilled person would use the ratios of Liang as a starting point to obtain the desired product, which in some cases could involve more/larger Li2S particles as noted above.  Therefore, the use of more Li2S would involve only routine skill in the art and the claimed range would therefore be rendered obvious.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 17, 2021